Citation Nr: 0716452	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  01-04 558A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972 and from June 1974 to May 1994.  He died in April 1999.  
The appellant is his widow.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal of a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

In a statement received in July 2005, prior to the 
promulgation of a decision in the appeal, the appellant 
indicated that she wished to withdraw her appeal for 
entitlement to accrued benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2006).

In a written statement received by VA in July 2005, the 
appellant indicated her desire to withdraw her appeal for 
entitlement to accrued benefits.  The Board finds that this 
statement qualifies as a valid withdrawal of this issue under 
38 C.F.R. § 20.204.  

In light of the appellant's withdrawal of her appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeal will be dismissed.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


